On Rehearing.
In our original opinion, we did not set •out in detail the various financial statements ■ claimed to have been made by appellant and ■relied upon by the appellee banks to operate ;as an estoppel on the homestead issue. We ■disposed of that question in this language: “It may be that they would support a finding ■of .estoppel, but they do not establish an es-toppel as a matter of law. There were certain financial statements offered in evidence, some to R. G-. Dun & Company, and some to the banks, some signed, and others unsigned. In no one of these statements is there a declaration by appellant regarding his homestead, ■which is conclusively shown to have been ■made by him, and which induced appellees to change their position to their hurt. There is •no estoppel conclusively established.”
In their motion for rehearing, appellees ■single out one particular financial statement alleged to have been made by appellant as forming the basis of the estoppel claimed. We shall therefore notice this one particularly. The statement was made to the Eirst National Bank of Seymour, and was signed by A. J. Blanks. It was not dated, but counsel agreed in open court that the approximate date thereof was May 7,1930. The notes sued upon in this case by that bank bear the following respective dates: November 2, 1929, November 7,1929, November 21, 1929, December 3, 1929, and January 6, 1930. Clearly we could not hold that a financial statement made May 7, 1930, induced the acceptance of notes made several months prior thereto. No other particular statement is discussed in the motion for rehearing, and we shall not, therefore, discuss each of them separately, but think it sufficient to state, as in our original opinion, that an estoppel, as a matter of law, cannot be predicated on any one or all of them.
The argument on the question of abandonment in the motion for rehearing is impressive, but we are unable to see any distinction between the facts of this case and those of the Wallace Case. It is insisted in the motion that the utmost period that Wallace was away was fifteen years, while in this case Blanks was away a quarter of a century. We know of no rule or decision fixing any definite period of time as the limit beyond which an abandonment will be declared as a matter of law, and think we would be wholly unauthorized to undertake to fix such a deadline. If Blanks had not abandoned his homestead fifteen years after he moved to town, he had not abandoned it ten years later. In fact, there probably would be more reason to hold, as a matter of law, that he had abandoned it in 1920 than in 1930, for up to 1920 he occupied a house owned by him in Seymour, and since that time has been occupying a house owned, according to the title papers, by his son.
The motion for rehearing will be overruled.